Title: To John Adams from Louisa Catherine Johnson Adams, 11 December 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John





11-21 Dec. 1819



December 11th. Went into Georgetown to see Mrs Otis, was not admitted Called on Mrs Smith and Mrs Frye both very well returned home to dinner Dr Forsythe from South America called in the evening, He too was soliciting a place to which a deaf ear was turned.
12th—Not well and could not go to church; the day cold and disagreeable Mary much better. Evening alone.
13th—Went out and paid visits and received a number. Hear much of the Missouri question, should like to know your opinion upon the right of Congress to stop the progress of slavery, as this is a strongly disputed point. We shall hear much of this, this winter, spent the day at home
14th—Arose with a sick head ache, but struggled against it and went out to pay a number of visits; on my return home was seized with faintings, and entirely incapacitated from doing the honours of my house in the evening. Only two Ladies attended and about sixty Gentlemen. The party was dull; Mrs Smith was so good as to officiate. It is the first Tuesday and opens the campaign for the winter having given a general invitation for every Tuesday evening. This plan makes some noise and creates some jealousy but it makes our congress less dependent on the foreign Ministers for their amusement. My evenings are called sociables; I hope they may prove so
15th—Confined all day to my bed being excessively weak and reduced by the violence of the attack of yesterday. The members flock in numbers from all quarters. This evening a drawing room not more than fifty people there. cold and stiff. Mr A. met Mr J Lowell there who requested him to present him to the President. Invited him to dine with us tomorrow which he declined intending to leave town early in the morning. very good friends
16th—Arose much better; kept quiet all the morning so as to be able to receive my company at dinner The corps Diplomatique; Major Jackson, Colonel Aspinwall, Mr Sergeant with Commodore and Mrs Rogers formed our party. The dinner was excellent, the Wines good and the party comfortably social, as every body seemed at home. The company left us at about ten o clock.
17th—Felt the effects of my yesterdays fatigue very sensibly but having promised to dine at my Sister Smiths determined to go and went at three o clock. William D Lewis was there who has recently become an object of attention in consequence of a duel which he fought with John Harris our late Consul at St Petersburgh Talked much about St Petersburgh—Played Loto in the evening to amuse the children. Mr A. dined at Mr Poletica’s
18th—The day very unpleasant—several visitors—Mr A becoming very popular in consequence of the success of the Spanish affairs in Congress. The Missouri question much agitated out of doors every paper full of well written peices on the subject, and some answers to George Hay’s peices which appeared in the National Intelligencer under the signature of “An American” the P was called out of his bed the night of the drawing room to save his Butlers life who was beset by two of his negroes with a sword cane, and would have been killed had he not hastened to his releif. Went in the evening to a ball at Mr. De Neuvilles—the birth day of the Dutchess d’Angouleme—a heavy storm of snow and rain—The Rooms were excessively crowded and so warm as to be almost insupportable. Every thing was handsome and as usual they delighted their company by their cheerful hospitality, returned home at eleven o clock
19th—Sick and fatigued could neither read nor write and wasted the day in listless stupidity.
20th—Went out and paid ten or twelve visits which are literally the torment of my life—Mrs Smith accompanied me—returned home to dinner—and passed the evening quietly—No news.
21st—Remained at home all the morning and prepared for my Evening party—Mr A dined at the Presidents which I was obliged to decline. My company assembled at 1/2 past 7 o clock, and the party was unusually social and pleasant. Strange to say even these things are made party questions and this evening was expected to show whether I was to fall or to stand for the remainder of the winter. My rooms were crowded and Mr A had the satisfaction of seeing every body very well–pleased with their entertainment which it is my desire to render as social as possible. There is something so insupportable in the idea of being put (as it were) upon a trial, that I felt my spirits sink and was much more ready to cry than to laugh when my company arrived being without pretension altogether it is a very painful thing to me to be dragged into public notice and made an object of debate in every company, but these are the penalties I must pay for being the wife of a man of superior talents who by his real and extraordinary merits throws those who are more ambitious than himself into the shade. The etiquette question has become of so much importance as to be an object of state This I know you will scarcely believe but it is nevertheless true, and I am only a secondary object in this business but more of this hereafter, it ought certainly to be very flattering to me as a plain individual having no claim to any station but on the contrary being continually told that I cannot by the Constitution have any share in the public honours of my husband, it is certainly very flattering to one that people should insist on becoming acquainted with me, and they force me even against my will to visit them—but my health and the common intercourse which I am under the necessity of maintaining with Society will not admit of it; and I am now more than ever resolved to defend myself and to maintain my rights and privileges as a common citizen and private individual—and if any Gentleman in the United States will prove to me that he insists upon his wifes visiting every stranger who may happen to visit the city where she dwells I will give up my argument and if absolutely necessary change the rule of my conduct and give up the point. In this place it is more difficult than in any other. I have now on hand a number of visits one of which is nine miles from here, another 4 and 1/2 and three or four of two and three miles lying in opposite directions with parties every evening and but one pair of horses. You may judge from this the misery of morning visits and the intolerable waste of time they occasion. They will do very well for very fashionable and great folks in Europe who have large establishments, plenty of horses and equipages and servants to leave their families with, but do not at all accord with our Republican simplicity, one pair of old hacks a carriage little better than a buker cart and often only a little black girl to take care of house and family during our absence or perhaps a set of slaves, who would delight to see the whole fabrick destroyed during our ceremonies excursions—The Speaker a little too much elevated to be entirely agreeable.






